Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 1 of 38



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

                                  CASE NO.: 9:20-cv-80677-UU

  SA PALM BEACH LLC., individually and on
  behalf of all others similarly situated,

         Plaintiff,

  vs.

  CERTAIN UNDERWRITERS AT LLOYD’S
  LONDON, and UNDERWRITERS AT
  LLOYD’S      LONDON       KNOWN      AS
  SYNDICATES CNP 4444, AFB 2623, AFB
  623, BRT 2987, BRT 2988, NEO 2468, SAM
  727, AXS1686, XIS H4202, QBE 1886, DUW
  1729, WBC 5886, CHN 2015, HDU 382, MSP
  318, AGR 3268, APL 1969, ACS 1856, AMA
  1200, TAL 1183 and PPP 9981,

        Defendants.
  __________________________________________/


  DEFENDANTS CERTAIN UNDERWRITERS AT LLOYD’S, LONDON SUBSCRIBING
   TO POLICY NO. PXA0001184-00’S MOTION TO DISMISS THE COMPLAINT AND
                  INCORPORATED MEMORANDUM OF LAW

                                        INTRODUCTION

         Plaintiff in this putative class action, SA Palm Beach, LLC (“Plaintiff”), seeks insurance

  coverage for business interruption related to the COVID-19 pandemic from Defendants Certain

  Underwriters at Lloyd’s, London Subscribing to Policy No. PXA0001184-00 (misidentified in this

  action as “Certain Underwriters at Lloyd’s London, and Underwriters at Lloyd’s London Known

  as Syndicates CNP 4444, AFB 2623, AFB 623, BRT 2987, BRT 2988, NEO 2468, SAM 727,

  AXS 1686, XIS H4202, QBE 1886, DUW 1729, WBC 5886, CHN 2015, HDU 382, MSP 318,
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 2 of 38
                                                                       CASE NO.: 9:20-cv-80677-UU


  AGR 3268, APL 1969, ACS 1856, AMA 1200, TAL 1183 and PPP 9981) (hereinafter,

  “Underwriters”).

         Plaintiff’s Complaint must be dismissed for several reasons:

         (1) The insurance policy at issue is a Commercial Property policy that insures Plaintiff’s

             property against direct physical loss or damage. The policy does provide “Business

             Income” coverage, but in order for that coverage to apply, consistent with the property

             coverage being provided, there must be direct physical loss of or damage to the insured

             property. Plaintiff’s Complaint fails to sufficiently allege that fundamental predicate,

             nor under the circumstances alleged could it ever.

         (2) The policy also provides Business Income coverage if a civil authority prohibits access

             to insured property because of direct physical damage to nearby property. Again,

             Plaintiff fails to allege direct physical damage to nearby property or that access to the

             insured property has been prohibited because of such direct physical damage.

         (3) Even if the policy’s requirements discussed above had been met, coverage is excluded

             for any losses caused directly or indirectly by, or related in any way to, the dispersal,

             appearance or presence of organic pathogens, which includes viruses by definition. The

             Coronavirus is undoubtedly a virus.

         (4) Similarly, the policy contains a microorganism exclusion, which excludes coverage for

             any claim arising directly or indirectly out of a microorganism. The Coronavirus is

             unquestionably a microorganism.




                                                  2
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 3 of 38
                                                                                  CASE NO.: 9:20-cv-80677-UU


             (5) Additionally, the policy contains pollution exclusions, which preclude coverage for

                  any claim related to substances that pose a threat to human health. Here, Plaintiff’s

                  insurance claim arises out of the Coronavirus, which poses a threat to human health.

             (6) Plaintiff’s Complaint, on its face, fails to meet Plaintiff’s burden as Class Plaintiff

                  under the typicality requirement of Federal Rule of Civil Procedure 23(a) and the

                  predominance inquiry of Federal Rule of Civil Procedure 23(b).

             (7) The Complaint fails to sufficiently allege causes of action for breach of contract, as

                  Plaintiff provides no supporting facts to support its claim.

             Accordingly, Underwriters’ Motion to Dismiss should be granted.
                                         I.       FACTUAL BACKGROUND

             A.       THE POLICY
             Plaintiff owns and operates a restaurant named “Sant Ambroeus Palm Beach” in Palm

  Beach, Florida. Underwriters subscribed to a policy that insures the property on which the

  restaurant is located. Policy No. PXA001184-00, issued to Plaintiff, provides coverage for direct

  physical loss of or damage to the property located at 340 Royal Poinciana Way, Suite 304, Palm

  Beach, Florida 334801 (the “Property”) effective for the policy period of December 12, 2019, to

  December 12, 2020 (the “Policy”). (Exhibit A).2

             The Policy’s insuring clause provides:

             A. Coverage
                  We will pay for direct physical loss of or damage to Covered Property at the
                  Premises described in the Declarations caused by or resulting from any Covered
                  Cause of Loss.



  1
      The insured property is identified on the Schedule of Locations of the Policy.
  2
      The Policy is attached to the Complaint and reattached here for the Court’s convenience.

                                                     3
       FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 4 of 38
                                                                       CASE NO.: 9:20-cv-80677-UU


  (Policy, Exhibit A, Form CP 00 10 04 02, at p. 1 of 14). “Covered Cause of Loss” is defined in

  the Policy as “direct physical loss unless the loss is excluded or limited in this policy.” (Policy,

  Exhibit A, Form CP 10 30 10 12, at p. 1 of 10).

          While the Policy does provide coverage for loss of “Business Income,” the loss must also

  arise out of direct physical loss or damage to the insured property as identified in the “declarations”

  page of the Policy. With respect to business income, the Policy’s “Business Income” coverage

  states, in part:

          1. Business Income
                                                  * * *
              We will pay for the actual loss of Business Income you sustain due to the
              necessary “suspension” of your “operations” during the “period of restoration”.
              The “suspension” must be caused by direct physical loss of or damage to
              property at premises which are described in the Declarations and for which a
              Business Income Limit of Insurance is shown in the Declarations. The loss or
              damage must be caused by or result from a Covered Cause of Loss. With respect
              to loss or damage to personal property in the open or personal property in a
              vehicle, the described premises include the area within 100 feet of the site at
              which the described premises are located.

  (Policy, Exhibit A, Form CP 00 30 04 02, at p. 1 of 11) (emphasis added).

          The Policy also provide coverage for “Extra Expense” which is defined, in part, as:

          2. Extra Expense
              a. Extra Expense means necessary expenses you incur during the “period of
                 restoration” that you would not have incurred if there had been no direct
                 physical loss or damage to property caused by or resulting from a Covered
                 Cause of Loss.
  (Policy, Exhibit A, Form CP 00 30 04 02, at p. 1 of 11) (emphasis added). As noted above,

  “Business Income” and “Extra Expense” coverages are only provided during the “period of

  restoration” which is defined as:

          … the period of time that:


                                                  4
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 5 of 38
                                                                       CASE NO.: 9:20-cv-80677-UU


         a. Begins:
             (1) 72 hours after the time of direct physical loss or damage for Business
                 Income Coverage; or
             (2) Immediately after the time of direct physical loss or damage for Extra
                 Expense Coverage;
             caused by or resulting from any Covered Cause of Loss at the described
             premises; and
         b. Ends on the earlier of:
             (1) The date when the property at the described premises should be repaired,
                 rebuilt or replaced with reasonable speed and similar quality; or
             (2) The date when business is resumed at a new permanent location.

  (Policy, Exhibit A, Form CP 00 30 04 02, at p. 9 of 11) (emphasis added). In other words, the

  Policy does not provide coverage for business income and extra expense if the loss is caused by

  something other than direct physical loss or damage resulting from a covered cause of loss. And

  coverage is only provided for that time needed to repair, rebuild, or replace the damaged property.

         The Policy provides “Civil Authority” coverage but, and again consistent with the

  fundamental principle of a property insurance policy, direct physical loss or damage to property is

  required as the civil authority action must result from damage to property caused by a Covered

  Cause of Loss:

         a. Civil Authority
             We will pay for the actual loss of Business Income you sustain and necessary
             Extra Expense caused by action of civil authority that prohibits access to the
             described premises due to direct physical loss of or damage to property, other
             than at the described premises, caused by or resulting from any Covered Cause
             of Loss.
             The coverage for Business Income will begin 72 hours after the time of that
             action and will apply for a period of up to three consecutive weeks after
             coverage begins.
  (Policy, Exhibit A, Form CP 00 30 04 02, at p. 2 of 9) (emphasis added).




                                                  5
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 6 of 38
                                                                       CASE NO.: 9:20-cv-80677-UU


         The Policy contains an endorsement that modifies the Civil Authority coverage. However,

  none of those modifications change the basic coverage requirements of direct physical loss or

  damage to nearby property and a prohibition on access to the insured property because of such

  damage. The Policy modifies the Civil Authority extension as follows:

         The following applies to the Additional Coverage – Civil Authority under the
         Business Income (And Extra Expense) Coverage Form, Business Income (Without
         Extra Expense) Coverage Form and Extra Expense Coverage Form:
         1. The Additional Coverage – Civil Authority includes a requirement that the
            described premises are not more than one mile from the damaged property.
            With respect to described premises located in Florida, such one-mile radius
            does not apply.
         2. The Additional Coverage – Civil Authority is limited to a coverage period of
            up to four weeks. With respect to described premises located in Florida, such
            four-week period is replaced by a three-week period.
         3. Civil Authority coverage is subject to all other provisions of that Additional
            Coverage.

  (Policy, Exhibit A, Form CP 01 25 02 12, at p. 2 of 3). Thus, among the requirements to trigger

  civil authority coverage, damage to property must prohibit access to the Property.

         The Policy contains certain applicable exclusions. Among those exclusions are an

  exclusion that, by definition, excludes coverage for viruses (Policy, Exhibit A, Form GSC-CP-

  007), the microorganism exclusion (Policy, Exhibit A, Form LMA 5018), and broad pollution

  exclusions (Policy, Exhibit A, Form NMA 2340 and Form CP 10 30 10 12, at p. 4 of 10).

         B.      THE INSURANCE CLAIM

         On April 7, 2020, Plaintiff submitted a claim seeking recovery for business income loss as

  a result of local and state orders related to COVID-19 (the “Claim”). (Exhibit B, Notice of Loss).

  A short time later, before Underwriters could conduct any investigation into the Claim, Plaintiff

  filed this lawsuit. (Doc. 1). In the Complaint, Plaintiff alleges that governmental orders have


                                                  6
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 7 of 38
                                                                                CASE NO.: 9:20-cv-80677-UU


  “caused direct physical loss and damage to Plaintiff’s and the other Class members’ Covered

  Properties, requiring suspension of operations at the Covered Properties.” (Doc. 1 ¶ 78). Notably,

  however, the Complaint is devoid of any allegations that Plaintiff’s restaurant was in fact closed

  or that the Plaintiff (or its employees) were prevented from accessing the premises as a result of

  COVID-19 or any related governmental orders. Similarly, the Complaint fails to provide any

  description of the “direct physical loss and damage”, but instead gives an incomplete recitation of

  the various orders.

           Specifically, Plaintiff points to governmental orders issued by the State of Florida. (Id. at

  ¶ 28). On March 1, 2020, Florida Governor Ron DeSantis issued Executive Order 20-51 directing

  the State Health Officer and Surgeon General to declare a public health emergency. (Doc. 1 ¶ 28;

  Exhibit C, Florida Executive Order 20-51).3 This order did not require the closure of businesses.

  (Exhibit C). On March 9, 2020, Governor DeSantis issued Executive Order 20-52, declaring a state

  of emergency. (Doc. 1 ¶ 28; Exhibit D, Florida Executive Order 20-52). This order also did not

  mandate the closure of businesses.

           On March 17, 2020, Governor DeSantis issued Executive Order 20-68, which directed

  restaurants to adhere to social distancing guidelines by limiting the number of patrons allowed

  within a building and requiring patrons to maintain a six-foot distance. (Doc. 1 ¶ 28; Exhibit E,

  Florida Executive Order 20-68). This order did not mandate restaurants to close. (Exhibit E). On

  March 20, 2020, Governor DeSantis issued Executive Order 20-71, requiring restaurants to

  suspend on-premises food consumption, but allowed restaurants to remain operational for delivery

  3
   These government orders are a matter of public record. When ruling on a motion to dismiss, a district court may
  consider evidence if its authenticity is a matter of public record. See Myers v. Foremost Ins. Co., No. 8:15-CV-1363-
  MSS-JSS, 2015 WL 12830477, at *3 (M.D. Fla. Oct. 23, 2015) (citing SFM Holdings, Ltd. v. Banc of Am. Secs., LLC,
  600 F.3d 1334, 1337 (11th Cir. 2010)).

                                                    7
      FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 8 of 38
                                                                                  CASE NO.: 9:20-cv-80677-UU


  and take-out services. (Doc 1 ¶ 28; Exhibit F, Florida Executive Order 20-71). This order also

  expressly allowed employees and other personnel to access the establishments for delivery and

  take-out services. (Exhibit F). Moreover, this order lifted the restrictions on restaurants selling

  alcohol for consumption off-premises, thereby allowing restaurants to provide alcohol delivery

  with food purchases. (Id.).

           On March 30, 2020, Governor DeSantis issued Executive Order 20-89, requiring Miami-

  Dade, Broward, Palm Beach, and Monroe Counites to restrict public access to non-essential

  businesses pursuant to the guidelines established by Miami-Dade County Emergency Order 07-

  20. (Doc. 1 ¶ 28; Exhibit G Florida Executive Order 20-89). Pursuant to Miami-Dade Emergency

  Order 07-20, restaurants were deemed essential businesses and were permitted to continue

  operations for delivery and take-out services. (Exhibit H, Miami-Dade Emergency order 07-20).4

           All these measures were put in place to promote social distancing and slow the spread of

  COVID-19 by minimizing contact between residents.5 (Exhibit C; Exhibit D; Exhibit E; Exhibit

  F; Exhibit G; Exhibit H). These orders were not issued as a result of any “direct physical loss of

  or damage” to property, as required under the Policy to trigger coverage. Moreover, the orders did

  not “prohibit access” to the Property, as they specifically allow employees and other personnel to


  4
    We note that Miami-Dade Emergency Order 07-20 is applicable to Plaintiff’s Claim to the extent it was incorporated
  into Governor DeSantis’ Executive Order 20-89.
  5
    Though not mentioned in Plaintiff’s Complaint, Palm Beach County issued several orders to promote social
  distancing and minimize the spread of COVID-19. On March 13, 2020, Palm Beach County declared a State of
  Emergency. (Exhibit J). This order did not mandate the closure of businesses. On March 26, 2020, Palm Beach County
  issued Emergency Order 2020-002, ordering noncritical retail and commercial businesses to close except to the extent
  necessary to perform minimum basic operations. (Exhibit K). Restaurants were deemed critical businesses and were
  allowed to remain open subject to the guidelines set forth in Governor DeSantis’ orders. (Id.). On March 29, 2020,
  Palm Beach County issued Emergency Order 2020-003a, which encouraged individuals to stay at home and to restrict
  travel and activities outside the home to critical activities. (Exhibit. L). On April 11, 2020, Palm Beach County issued
  Emergency Order 2020-0004, encouraging workers and patrons of businesses, including restaurants, to wear facial
  coverings and adhere to social distancing requirements. (Exhibit M). None of these orders were issued as a result of
  “direct physical damage” to property.

                                                    8
      FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 9 of 38
                                                                        CASE NO.: 9:20-cv-80677-UU


  enter the premises. In fact, Governor DeSantis’ April 1, 2020 Executive Order encouraged

  restaurants to “provide delivery, carry-out or curbside service.” (Doc. 1 ¶ 28; Exhibit I, Florida

  Executive Order 20-91).

                                       II.     LEGAL STANDARD

          A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the sufficiency

  of the complaint. Jacobs v. Tempur-Pedic Int’l., Inc., 626 F.3d 1327, 1332-33 (11th Cir. 2010). A

  complaint must include “a short and plain statement of the claim showing that the pleader is

  entitled to relief,” but must allege more than “labels and conclusions,” “formulaic recitation of the

  elements of a cause of action,” or “[t]hreadbare recitals of the elements of a cause of action,

  supported by mere conclusory statements.” Fed. R. Civ. P. 8(a)(2); Ashcroft v. Iqbal, 556 U.S. 662,

  678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Courts are not required to accept

  the labels and legal conclusions in the complaint as true. Sinaltrainal v. Coca-Cola Co., 578 F.3d

  1252, 1261 (11th Cir. 2009).

          To survive a motion to dismiss, a complaint must contain facts that, when assumed to be

  true, sufficiently “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678

  (emphasis added). “A claim has facial plausibility when the plaintiff pleads factual content that

  allows the court to draw the reasonable inference that the defendant is liable for the misconduct

  alleged.” Id.; see also Oxford Asset Mgmt., Ltd. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002)

  (explaining that “conclusory allegations, unwarranted deductions of facts or legal conclusions

  masquerading as facts will not prevent dismissal”). A complaint that does not “contain sufficient

  factual matter, accepted as true, to state a claim . . . plausible on its face” is subject to dismissal.




                                                  9
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 10 of 38
                                                                         CASE NO.: 9:20-cv-80677-UU


  Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1289 (11th Cir. 2010) (citing Twombly, 550 U.S.

  at 570).

         Moreover, “when the allegations of the complaint, however true, could not raise a claim of

  entitlement to relief, this basic deficiency should be exposed at the point of minimum expenditure

  of time and money by the parties and the court.” Twombly, 550 U.S. at 558 (citation and quotations

  omitted).

                                            III.    ARGUMENT

         A.        PLAINTIFF’S COMPLAINT FAILS TO ALLEGE DIRECT PHYSICAL
                   LOSS OF OR DAMAGE TO PROPERTY COVERED BY THE POLICY
         The Complaint contains no plausible allegations that the Property has suffered “direct

  physical loss or damage.” The Policy provides coverage for business income and extra expense

  losses if such losses are the result of “direct physical loss of or damage to” the insured Property.

  (Policy, Exhibit A, Form CP 00 30 04 02, at p. 1 of 9). Further, business income coverage and

  extra expense are only provided during the “period of restoration”, which is the time it takes to

  repair, rebuild or replace the Property. (Policy, Exhibit A, Form CP 00 30 04 02, at p. 9 of 11).

  Here, there has been no direct physical loss or damage to the Property, as evidenced by the fact

  that there is nothing to repair, rebuild or replace at the Property.

             The plain language of the Policy “requires direct physical loss or damage to the properties

  in order to trigger payment” for a business income loss. See Lubell & Rosen LLC v. Sentinel Ins.

  Co., Ltd., No. 0:16-CV-60429-WPD, 2016 WL 8739330, at *4 (S.D. Fla. June 10, 2016). Florida

  law places the initial burden on an insured seeking to recover under an all-risk policy of proving

  that a loss occurred. See S.O. Beach Corp. v. Great Am. Ins. Co. of New York, 305 F. Supp. 3d

  1359, 1364 (S.D. Fla. 2018), aff’d, 791 F. App’x 106 (11th Cir. 2019). An insured’s pleading must

                                                  10
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 11 of 38
                                                                       CASE NO.: 9:20-cv-80677-UU


  sufficiently allege that its losses are covered within a policy’s insuring agreement. See Timber

  Pines Plaza, LLC v. Kinsale Ins. Co., 192 F. Supp. 3d 1287, 1293 (M.D. Fla. 2016). “A complaint

  that does not ‘contain sufficient factual matter, accepted as true, to state a claim . . . plausible on

  its face’ is subject to dismissal.” Id. at 1292 (quoting Am. Dental Ass’n, 605 F.3d at 1289).

         Accordingly, to recover for business income loss, Plaintiff must plead and then prove that

  it sustained damage to property that is insured by its Policy, that the damage was caused by a

  covered cause of loss, and that there was an interruption to its business that was caused by the

  property damage. Dictiomatic, Inc. v. U.S. Fid. & Guar. Co., 958 F. Supp. 594, 602 (S.D. Fla.

  1997); cf. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa. v. Texpak Grp. N.V., 906 So. 2d 300, 302

  (Fla. 3d DCA 2005) (holding that business interruption and extra expense losses are covered “only

  if ‘resulting from’ damage or destruction of real or personal property caused by a covered peril.”).

         In the Complaint, Plaintiff merely alleges that it has “suffered direct physical loss of and

  damage to [its] property because [it has] been unable to use [its] property for its intended purpose”

  and that the governmental orders somehow “caused direct physical loss and damage to Plaintiff’s”

  Property. (Doc. 1 ¶¶ 38, 78). Plaintiff also alleges that “COVID-19 is physically impacting private

  commercial property in Florida.” (Doc. 1 ¶ 40).

         Under the federal rules, pleading the bare elements of a claim is insufficient—Plaintiff

  “must include some supporting facts.” N.P.V. Realty Corp. v. Nationwide Mut. Ins. Co., No. 8:11-

  CV-1121-T-17TBM, 2011 WL 4948542, at *4 (M.D. Fla. Oct. 17, 2011). Here, Plaintiff makes

  conclusory allegations that it has suffered direct physical damage, but the Complaint is devoid of

  any mention of what physical damage occurred, how the physical damage occurred, and when the

  physical damage occurred. Accordingly, none of Plaintiff’s allegations, even if taken as true, state


                                                  11
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 12 of 38
                                                                       CASE NO.: 9:20-cv-80677-UU


  a plausible claim that Plaintiff has suffered a “direct physical loss or damage” as required to trigger

  coverage under the Policy. See Timber Pines Plaza, LLC v. Kinsale Ins. Co., No. 8:15-cv-1821-

  T-17TBM, 2016 WL 8943313, at *2 (M.D. Fla. Feb. 4, 2016) (“[I]t is not sufficient to plead that

  the Plaintiff has suffered damages in the form of ‘direct physical damage to its property.’”).

         The phrase “direct physical loss or damage” “must be given its common meaning.”

  Rockhill Ins. Co. v. Northfield Ins. Co., 297 F. Supp. 3d 1279, 1286 (M.D. Fla. 2017). This Court

  has concluded that “[a] direct physical loss ‘contemplates an actual change in insured property

  then in a satisfactory state, occasioned by accident or other fortuitous event directly upon the

  property causing it to become unsatisfactory for future use or requiring that repairs be made to

  make it so.”’ Mama Jo’s, Inc. v. Sparta Ins. Co., No. 17-cv-23362-KMM, 2018 WL 3412974, at

  *9 (S.D. Fla. June 11, 2018) (quoting Healthcare Ctr. of Glendale, Inc. v. State Farm Gen. Ins.

  Co., 187 Cal. App. 4th 766, 779 (2010)). If the property can be cleaned and restored to its original

  function, no covered loss has been suffered. Id. (“cleaning is not considered direct physical loss”).

  The relevant inquiry is whether the structure continues to function. Indeed, “[t]he fact that the

  restaurant needed to be cleaned more frequently does not mean [the plaintiff] suffered a direct

  physical loss or damage.” Id. Furthermore, as stated by the oft-cited Couch on Insurance, and as

  explicitly adopted by this Court:

         The requirement that the loss be “physical,” given the ordinary definition of that
         term, is widely held to exclude alleged losses that are intangible or incorporeal and,
         thereby, to preclude any claim against the property insurer when the insured merely
         suffers a detrimental economic impact unaccompanied by a distinct, demonstrable,
         physical alteration of the property.

  Id. (quoting 10A Couch on Ins. § 148:46 (3d. Ed. West 1998)); see also Port Auth. of N.Y. & N.J.

  v. Affiliated FM Ins. Co., 311 F.3d 226, 235 (3d Cir. 2002) (“In ordinary parlance and widely


                                                  12
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 13 of 38
                                                                                  CASE NO.: 9:20-cv-80677-UU


  accepted definition, physical damage to property means ‘a distinct, demonstrable, and physical

  alteration’ of its structure.”).

           In the context of a lawsuit seeking injunctive relief against an insurer for business income

  coverage related to COVID-19, one court already found that the disease and the virus that causes

  it do not cause physical loss or damage. Teleconference, Order to Show Cause at 4-5, Soc. Life

  Magazine, Inc. v. Sentinel Ins. Co. Ltd., No. 20-CV-3311-VEC (S.D.N.Y. May 14, 2020)

  (Transcript with oral findings attached hereto as Exhibit N). With regard to COVID-19, the Court

  in Soc. Life Magazine noted: “It damages lungs. It doesn’t damage printing presses.” (Id. at 4:25-

  5:4).6

           Moreover, the Policy only provides coverage for business income and extra expense losses

  incurred during the “period of restoration” which begins with the “direct physical loss or damage”

  and ends on the earlier of “(1) The date when the property at the described premises should be

  repaired, rebuilt or replaced . . . or (2) The date when business is resumed at a new permanent

  location.” (Policy, Exhibit A, Form CP 00 30 04 02, at p. 9 of 11). Thus, it follows that for there

  to be coverage under the Policy’s business income or extra expense coverage, Plaintiff’s loss must

  involve some physical damage to covered property that needs to be repaired, rebuilt, or replaced.

  As explained by the Southern District of New York, “the words ‘repair’ and ‘replace’ contemplate

  physical damage to the insured premises as opposed to loss of use of it.” Newman Myers Kreines

  Gross Harris, P.C. v. Great N. Ins. Co., 17 F. Supp. 3d 323, 332 (S.D.N.Y. 2014) (citations

  omitted); see also Phila. Parking Auth. v. Fed. Ins. Co., 385 F. Supp. 2d 280, 287 (S.D.N.Y. 2005)


  6
    Plaintiff attempts to argue that the governmental orders caused loss of use, which is somehow “direct physical loss
  or damage.” Such creative interpretations fail as this Court, in Mama Jo’s, rejected the notion that loss of use equates
  to physical damage. Mama Jo’s, 2018 WL 3412974, at *9.

                                                    13
      FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 14 of 38
                                                                       CASE NO.: 9:20-cv-80677-UU


  (‘“Rebuild,’ ‘repair’ and ‘replace’ all strongly suggest that the damage contemplated by the Policy

  is physical in nature.”).

          Any other reading of the Policy to allow recovery for Plaintiff’s Claim would render

  central contract terms superfluous. Under Florida law, “insurance contracts are construed

  according to their plain meaning.” Taurus Holdings, Inc. v. U.S. Fid. & Guar. Co., 913 So. 2d 528,

  532 (Fla. 2005). Further, “courts must not construe insurance policy provisions in isolation, but

  instead should read all terms in light of the policy as a whole, with every provision given its full

  meaning and operative effect.” Office Depot, Inc. v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa.,

  734 F. Supp. 2d 1304, 1314 (S.D. Fla. 2010) (citations omitted). Courts may not “rewrite contracts,

  add meaning that is not present, or otherwise reach results contrary to the intentions of the parties.”

  Deni Assocs. of Fla., Inc. v. State Farm Fire & Cas. Ins. Co., 711 So. 2d 1135, 1138 (Fla. 1998).

          Thus, under the plain language of the Policy, coverage is only afforded for business income

  and extra expense losses if those losses are caused by direct physical loss or damage. Here,

  Plaintiff’s Claim is solely economic in nature and does not relate to any sort of physical damage,

  and, therefore, is not covered under the Policy. See Bahama Bay II Condo. Ass’n, Inc v. United

  Nat’l Ins. Co., 374 F. Supp. 3d 1274, 1278 (M.D. Fla. 2019) (“cost of security guards and security

  fencing…is not property damage, or ‘physical loss…’ but is an economic loss. There is nothing in

  the Policy that covers economic loss.”); see also Exhibit N, Order to Show Cause at 15 (“[T]his

  kind of business interruption needs some damage to the property . . . this is just not what’s covered

  under these insurance policies.”)

          Accordingly, Plaintiff’s Complaint does not allege any facts that trigger coverage under

  the Policy and its claims fail as a matter of law.


                                                  14
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 15 of 38
                                                                                     CASE NO.: 9:20-cv-80677-UU


           B.        PLAINTIFF HAS NOT PLED A VALID CIVIL AUTHORITY CLAIM

           The allegations also fail to trigger the Policy’s civil authority coverage. In Florida, the

  “policyholder bears the initial burden of proving that a loss occurred under the insuring agreement

  during the policy period.” Somethings Fishy Enter., Inc. v. Atl. Cas. Ins. Co., 415 F. Supp. 3d 1137,

  1142 (S.D. Fla. 2019). The civil authority coverage requires direct physical loss or damage to

  property near the insured property and further requires that access to the insured property is

  prohibited because of that damage.7 Plaintiff’s effort to obtain civil authority coverage fails

  because (1) it alleges no such physical damage, and (2) access to the Property has never been

  prohibited.

           In the Complaint, Plaintiff alleges that it has suffered direct physical loss of and damage to

  its Property because it has been unable to “use [its] property for its intended purpose,” as a result

  of measures put in place by the State of Florida. (Doc. 1 ¶¶ 38–39). Then, Plaintiff alleges that

  these orders required the suspension of its restaurant’s operations. (Doc. 1 ¶ 78).8 However, these

  orders did not require the restaurant to close. In fact, Governor DeSantis encouraged all restaurants

  to continue providing take-out, delivery, and curbside services. (See Exhibit I).

           Plaintiff appears to assert that Governor DeSantis’ orders somehow trigger the Policy’s

  coverage extension for civil authority. (See Doc. 1 ¶¶ 28, 88, 93). As noted above, the civil

  authority coverage requires that there be “direct physical loss of or damage to property, other than

  at the described premises, caused by or resulting from any Covered Cause of Loss.” A “Covered

  Cause of Loss” is defined as “direct physical loss.” Accordingly, the first requirement of the civil


  7
    Plaintiff may contend that the Policy’s language does not require the damaged property to be near the insured
  premises. Even if this were true, Plaintiff’s civil authority claim fails because it does not allege direct physical loss or
  damage to any property, near or far.
  8
    Plaintiff’s restaurant was, in fact, operational while Plaintiff represented in its pleadings that it was not.

                                                    15
      FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 16 of 38
                                                                       CASE NO.: 9:20-cv-80677-UU


  authority coverage is that there be direct physical loss that causes damage to property other than

  the insured property. Next, because of that damage to nearby property, a civil authority must

  prohibit access to the insured property. The action of the civil authority must also be “due to,” or

  the result of, such direct physical loss. (Policy, Exhibit A, Form CP 00 30 04 02, at p. 2 of 11). In

  other words, because of direct physical loss that causes damage to other property, the civil

  authority must prohibit access to the insured location because the nearby property damage has

  created a dangerous condition. Plaintiff fails to allege these necessary elements. In fact, Plaintiff

  specifically alleges that the “efficient proximate cause” of its losses were “precautionary measures

  taken by the State of Florida to prevent the spread of COVID-19 in the future, not because

  coronavirus was found in or on Plaintiff’s insured property.” (Doc. 1 ¶ 39) (emphasis added).

         The plain language of the Policy makes clear that coverage requires damage to property

  other than the described premises and an order of civil authority, because of the damage,

  prohibiting access to the insured’s property. See, e.g., Dickie Brennan & Co. v. Lexington Ins. Co.,

  636 F.3d 683, 686-87 (5th Cir. 2011) (“Civil authority coverage is intended to apply to situations

  where access to an insured’s property is prevented or prohibited by an order of civil authority

  issued as a direct result of physical damage to other premises in the proximity of the insured’s

  property.”). As explained above, COVID-19 does not cause physical damage or loss to property,

  and therefore, Plaintiff cannot satisfy the conditions of the civil authority coverage extension. Even

  looking beyond that shortcoming, there are two more reasons why Plaintiff cannot fulfill the

  conditions of the civil authority coverage extension: (1) access to the Property has not been

  “prohibited;” and (2) the subject government orders were not taken in response to damaged

  property.


                                                  16
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 17 of 38
                                                                        CASE NO.: 9:20-cv-80677-UU


         First, Plaintiff’s allegations that the subject government orders “require[ed] suspension of

  operations at the [Property],” is demonstrably false. (Doc. 1 ¶ 40). As previously detailed, Plaintiff

  was never required to cease delivery, take-out, or pick-up services. No government order prevented

  Plaintiff itself, or its employees, from entering the Property, and indeed certain orders actually

  encouraged access. Although Florida courts do not appear to have considered the issue, numerous

  other courts have recognized that government orders that hamper access to insured property—but

  do not entirely prohibit it— are insufficient to trigger civil authority coverage. See, e.g., S. Hosp.,

  Inc. v. Zurich Am. Ins. Co., 393 F.3d 1137, 1140 (10th Cir. 2004) (upholding denial of hotel

  operators’ claim for lost business income sustained when customers cancelled visits due to order

  grounding of flights after the 9/11 attacks); Kean, Miller, Hawthorne, D’Armond McCowan &

  Jarman, LLP v. Nat’l Fire Ins. Co. of Hartford, No. 06-770-C, 2007 WL 2489711, at *1 (M.D.

  La. Aug. 29, 2007) (holding that civil authority provision was not triggered by Louisiana

  government order prior to Hurricane Katrina advising residents to stay off the streets because

  advisories did not “prohibit access” to the insured premises); By Dev. Inc. v. United Fire & Cas.

  Co., No. Civ. 04-5116, 2006 WL 694991, at *6 (D.S.D. Mar. 14, 2006) (finding that road closures

  after wildfire did not prohibit access to insured’s business); 54th Street Partners v. Fid. & Guar.

  Ins. Co., 305 A.2d 67, 67 (N.Y. Super. Ct. App. Div. 2003) (holding that civil authority extension

  did not apply to insured who made lost business income claim due to city government’s diversion

  of vehicular and pedestrian traffic in the proximity of its restaurant, because access to the restaurant

  was not denied). Since the civil authority extension requires Plaintiff to show that access to its

  Property was “prohibited” by civil authority, and Plaintiff did not make any such allegations (nor

  indeed could it), the civil authority extension does not apply.


                                                  17
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 18 of 38
                                                                       CASE NO.: 9:20-cv-80677-UU


         Second, the subject government orders were not issued in response to physical damage to

  nearby property. Rather the orders were issued as precautionary measures to prevent the further

  spread of COVID-19 (Doc. 1 ¶ 39). In such situations, the civil authority extension is not triggered.

  See Syufy Enter. v. Home Ins. Co. of Ind., No. 94-0756 FMS, 1995 WL 129229 (N.D. Cal. Mar.

  21, 1995). As detailed in Syufy, after the return of the Rodney King verdict and subsequent riots,

  the cities of Los Angeles, San Francisco, and Las Vegas imposed dawn-to-dusk curfews. Id. at *1.

  An insured movie theater operator, who ran theaters in all three cities, brought a business

  interruption claim because it closed its theaters during these curfew periods. Id. The court

  concluded there was no civil authority coverage because not only did the civil orders not

  specifically prohibit individuals from entering the theaters, but the “requisite causal link between

  damage to adjacent property and denial of access to a Syufy theater [was] absent.” Id. at *2. In

  other words, Syufy had closed its theaters as a “direct result of the city-wide curfews,” not as a

  result of adjacent property damage. Furthermore, the court noted that even though the curfews

  were imposed to “prevent” property damage, they were not the result of the damage itself. Id. at

  *2. Other courts have reached similar conclusions. See United Airlines, Inc. v. Ins. Co. of State of

  Pa., 385 F. Supp. 2d 343, 353 (S.D.N.Y. 2005) (holding civil authority coverage did not apply to

  airport’s business interruption claim arising from grounding of flights after the 9/11 attacks

  because the order to ground flights and bar access to the airport was “to prevent further attacks and

  as a matter of national security,” not because of damage to the Pentagon); City of Chi. v. Factory

  Mut. Ins. Co., No. 02-C-7023, 2004 WL 549447, at *4 (N.D. Ill. Mar. 18, 2004) (“The business

  interruption . . . was due to the ground stop order imposed by the FAA in order to prevent further

  terrorist attacks.”); cf. Prime Alliance Grp., Ltd. v. Hartford Fire Ins. Co., No. 06-22535-CIV-


                                                  18
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 19 of 38
                                                                       CASE NO.: 9:20-cv-80677-UU


  UNGARO, 2007 WL 9703576, at *4 (S.D. Fla. Oct. 19, 2007) (“[A] plain language reading of this

  section provides coverage when a peril—such as a windstorm—causes damage to property and, as

  a result, access to property is precluded by a civil authority order. The order of civil authority

  cannot in any reasonable manner be construed as a ‘peril.’”).

         Plaintiff cannot establish that physical damage occurred due to COVID-19, nor can it

  establish that the government orders, as specified and incorrectly characterized in the Complaint,

  prohibited access to the Property. Moreover, as admitted by Plaintiff, these government orders

  were not taken in response to covered physical damage but were instead preventative measures

  issued for public health purposes. Accordingly, the Policy’s civil authority coverage extension is

  not triggered.

         C.        COVERAGE IS BARRED BY THE PLAIN LANGUAGE OF THE POLICY

         The Complaint must be dismissed because Plaintiff’s Claim is excluded from coverage by

  the plain language of the Policy. When resolving insurance coverage disputes, courts “routinely

  dismiss complaints for failure to state a claim when a review of the insurance policy and the

  underlying claim for which coverage is sought unambiguously reveals that the underlying claim is

  not covered.” Cammarota v. Penn-Am. Ins. Co., No. 17-CV-21605-Williams, 2017 WL 5956881,

  at *2 (S.D. Fla. Nov. 13, 2017); see also Arias-Bonello v. Progressive Select Ins. Co., No. 0:17-

  CV-60897-UU, 2017 WL 7792704, at *5 (S.D. Fla. Aug. 8, 2017) (dismissing putative class

  member’s breach of contract claims because the claims were expressly excluded from the policy);

  MJCM, Inc. v. Hartford Cas. Ins. Co., No. 8:09-CV-2275-T-17TBM, 2010 WL 1949585, at *7

  (M.D. Fla. May 14, 2010) (granting motion to dismiss under Rule 12(b)(6) because underlying

  lawsuit was not covered under the subject insurance policy). Here, even if Plaintiff could


                                                  19
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 20 of 38
                                                                       CASE NO.: 9:20-cv-80677-UU


  demonstrate a claim within the Policy’s coverage grants (which it cannot), coverage nonetheless

  is excluded for losses arising out of “organic pathogens” including viruses. Specifically, the

  exclusion provides:

         This endorsement modifies insurance provided by this policy.
         We do not cover loss, damage, cost, fine, penalty or expense caused directly or
         indirectly by, arising out of, in connection with, resulting from, contributed to or
         related in any way by exposure to or the manifestation, release, dispersal, seepage,
         migration, discharge, appearance, presence or growth of mold, mildew,
         mycotoxins, fungi or organic pathogens. Such loss or damage is excluded
         regardless of any other cause or event that contributes concurrently or in any
         sequence to the loss or damage.
         The term “organic pathogen” or “organic pathogens” means any organic
         irritant or contaminant including but not limited to the following: mold, fungus,
         bacteria, or virus including but not limited to the following fungi or mycotoxins
         produced by such fungi: Aspergillus, Penicillium, Stachybotrys chartarum,
         Trichodema, and Fusarium Memnoniella.
                                                  * * *
         This exclusion includes but is not limited to: (1) any cost, expense or charge to
         test, monitor, cleanup, remediate, remove, contain, treat, detoxify, neutralize,
         rehabilitate, or in any way respond to or assess the effects of mold, mildew,
         mycotoxins, fungi or organic pathogen; or (2) any cost, expense or charge in
         connection with the actual or alleged discharge, dispersal, seepage, migration,
         release, escape, exposure to, manifestation, appearance, presence, or growth of
         mold, mildew, mycotoxins, fungi or organic pathogens.

  (Policy, Exhibit A, Form GSC-CP-007) (emphasis added). SARS-CoV-2 is the virus that causes

  COVID-19, from which Plaintiff’s Claim arises. Thus, SARS-CoV-2 is an “organic pathogen” and

  Plaintiff’s Claim is excluded.

         When a policy exclusion is plain and enforceable, it must be enforced as written. See

  Taurus Holdings, Inc. v. U.S. Fid. & Guar. Co., 913 So. 2d 528, 532 (Fla. 2005) (“[I]f a policy

  provision is clear and unambiguous, it should be enforced according to its terms whether it is a

  basic policy provision or an exclusionary provision”). Though the issue has not been directly



                                                  20
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 21 of 38
                                                                                  CASE NO.: 9:20-cv-80677-UU


  addressed by a Florida court, at least one federal court has applied the exclusion to pathogens

  capable of causing bodily injury. See Mount Vernon Fire Ins. Co. v. Adamson, No. 3:09cv817-

  HEH, 2010 WL 3937336, at *3 (E.D. Va. Sept. 15, 2010). This Court has recognized the

  applicability of this exclusion, including the specific “organic pathogen” language that is

  applicable here. See Endurance Am. Specialty Ins. Co. v. Savits-Daniel Travel Ctrs., Inc., 26 F.

  Supp. 3d 1296, 1303 n. 3 (S.D. Fla. 2014) (suggesting that exclusion for ‘organic pathogens’ could

  apply to preclude coverage for a claim arising from inhalation of pepper spray, although the court

  did not know the specific contents of the subject pepper spray to determine whether it was

  “organic”).

           The Policy explicitly excludes coverage for loss or expense caused “directly or indirectly

  by” or “related in any way . . . to” the “dispersal,” “appearance” or “presence” of organic

  pathogens, which- includes “virus.” (Policy, Exhibit A, Form GSC-CP-007). There can be no

  question that SARS-CoV-2, which causes COVID-19, is a virus—Plaintiff concedes this fact in

  its Complaint. (Doc. 1 ¶ 17 (“SARS-CoV-2 is an RNA virus.”)).9 Plaintiff’s Claim was “a result

  of the [subject government orders] intended to mitigate the COVID-19 pandemic.” (Doc. 1 ¶ 80).



  9
    To be sure, COVID-19 is a disease caused by SARS-CoV-2, which is a virus by any definition. Alexander E.
  Gorbalenya et al., The species Severe acute respiratory syndrome-related coronavirus: classifying 2019-nCoV and
  naming it SARS-CoV-2, 6 NATURE MICROBIOLOGY 526, 526 (March 2, 2020). Also, Underwriters take this opportunity
  to note that this Court has repeatedly considered secondary sources such as scholarly articles at the motion to dismiss
  stage. See Jones v. Santander Consumer USA Inc., No. 16-14012-CIV-ROSENBERG/LYNCH, 2016 WL 11570406,
  at *3 (S.D. Fla. Aug. 2, 2016) (listing secondary sources that conflict with argument in motion to dismiss); Dapeer v.
  Neutrogena Corp., 95 F. Supp. 3d 1366, 1371 n. 1 (S.D. Fla. 2015) (incorporating numerous secondary sources cited
  in Rule 12(b)(6) motion to dismiss); cf. Aldar Tobacco Grp., LLC v. Am. Cigarette Company, Inc., No. 08-62018-
  CIV-JORDAN, 2010 WL 11601994, at *1 (S.D. Fla. Dec. 29, 2010) (admonishing attorney for citing “zero cases,
  statutes, codes, or secondary sources in his motion to dismiss) (emphasis added). Ultimately, this Court has “complete
  discretion” to accept material beyond the pleadings when considering a motion to dismiss. Continental Cas. Co. v.
  Hardin, No. 8:16-cv-322-17GW, 2016 WL 11234458, at *11 (M.D. Fla. Dec. 5, 2016). Plaintiff has already referenced
  numerous such sources in its Complaint. (See Doc. 1). The Court should exercise its discretion in this instance to best
  determine whether Plaintiff has adequately stated a claim for which relief can be granted.

                                                    21
      FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 22 of 38
                                                                       CASE NO.: 9:20-cv-80677-UU


  Accordingly, the Claim as alleged is directly or indirectly caused by, or is related in any way to, a

  virus and is excluded from coverage under the Policy.

         D.      COVERAGE IS BARRED BY THE MICROORGANISM EXCLUSION

         In addition, the Policy contains a Microorganism Exclusion, which also excludes coverage

  for Plaintiff’s alleged losses. The Microorganism Exclusion provides:

         This policy does not insure any loss, damage, claim, cost, expense or other sum
         directly or indirectly arising out of or relating to:
              mold, mildew, fungus, spores or other micro-organisms of any type, nature,
              or description, including but not limited to any substance whose presence
              poses an actual or potential threat to human health.
         This exclusion applies regardless whether there is (i) any physical loss or damage
         to insured property; (ii) any insured peril or cause, whether or not contributing
         concurrently or in any sequence; (iii) any loss of use, occupancy, or functionality;
         or (iv) any action required, including but not limited to repair, replacement,
         removal, cleanup, abatement, disposal, relocation, or steps taken to address medical
         or legal concerns.
         This exclusion replaces and supersedes any provision in the policy that provides
         insurance, in whole or in part for these matters.

  (Policy, Exhibit A, Form LMA 5018). As set forth below, SARS-CoV-2, the Coronavirus that

  causes COVID-19 is a microorganism. Therefore, the plain language of this exclusion bars

  Plaintiff’s Claim, which directly or indirectly arises from COVID-19.

         Florida law requires that the Microorganism Exclusion be applied as written. See Taurus

  Holdings, Inc., 913 So. 2d at 532. Stated differently, when interpreting unambiguous policy terms,

  “there is no special construction or interpretation required, and the plain language of the policy

  will be given the meaning it clearly expresses.” Phila Indem. Ins. Co. v. Yachtsman’s Inn Condo

  Ass’n, Inc., 595 F. Supp. 2d 1319, 1323 (S.D. Fla. 2009).

         The only two jurisdictions to have substantively addressed similar microorganism

  exclusions, with one being a Florida circuit court, both found the exclusion to be valid and

                                                  22
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 23 of 38
                                                                       CASE NO.: 9:20-cv-80677-UU


  enforceable. See Certain Underwriters at Lloyd’s of London Subscribing to Policy No. SMP 3791

  v. Creagh, 563 F. App’x 209, 211 (3d Cir. 2014) (holding that the district court correctly applied

  the microorganism exclusion to the plaintiff’s claim); Certain Underwriters at Lloyd’s, London

  Subscribing to Policy No. W15F03160301 v. Houligan’s Pub & Club, Inc., No. 2017-31808-CICI,

  2019 WL 5611557, at *11 (Fla. Ct. Ct. Oct. 24, 2019) (concluding that “the Microorganism

  Exclusion bars coverage for the claims in this case”). In Creagh, the insured’s claim arose after a

  tenant of its building died and the decomposition of the tenant’s body damaged his apartment unit.

  Creagh, 563 F. App’x at 209. The United States District Court for the Eastern District of

  Pennsylvania held that the subject microorganism exclusion applied because the fluids that

  escaped the tenant’s body and contaminated the unit contained bacteria, which are

  microorganisms. See Certain Underwriters at Lloyd’s London v. Creagh, No. 12-571, 2013 WL

  3213345, at *3 (E.D. Pa. June 26, 2013). The Third Circuit upheld the decision on appeal. Creagh,

  563 F. App’x at 211.

         A Florida circuit court similarly recognized the unambiguous nature and enforceability of

  microorganism exclusions in the Houligan’s case. In Houligan’s, an insured suffered damage

  when its building was flooded with sewage and waste following a hurricane. Houligan’s, 2019

  WL 5611557, at *1. In applying the microorganism exclusion to the plaintiff’s claim, the

  Houligan’s court stated:

         For better or worse, the parties bargained for an insurance policy that contains an
         extremely broad Microorganism Exclusion, one which supersedes and replaces any
         language in the Policy that might otherwise provide coverage for the loss in
         question. As noted, the exclusion applies even in the presence of an insured peril
         or cause that contributes concurrently to the insureds’ loss. This Court must apply
         the Policy in a manner consistent with its plain language. Doing so leads the Court
         to conclude that the Microorganism Exclusion bars coverage for the claims in this
         case.

                                                  23
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 24 of 38
                                                                                CASE NO.: 9:20-cv-80677-UU


  Id. at *11. Significantly, the Houligan’s court looked to the Center for Disease Control’s website

  and dictionary definitions to find that E. Coli and enterococcus, both of which were present in the

  sewage and waster, are bacteria, and thus, microorganisms that cause an actual or potential threat

  to human health. Id. The decision in Houligan’s provides a legal roadmap for this Court because

  SARS-CoV-2 is a microorganism that causes an actual or potential threat to human health, and

  any claim arising out of SARS-CoV-2 or COVID-19, regardless of whether physical damage

  occurred, is therefore excluded from coverage.

            Secondary sources, like those relied upon by the Houligan’s court, support a determination

  that SARS-CoV-2 is a microorganism. No less than the foremost U.S. governmental authority in

  the fight against COVID-19—the U.S. Department of Health and Human Services, National

  Institutes of Health and National Institute of Allergy and Infectious Diseases—defined

  microorganism as “microscopic organisms, including bacteria, viruses, fungi, plants, and

  animals.”10 This is consistent with the findings of other governmental agencies.11 Adding

  additional support, scientific journals and textbooks also state that viruses are microorganisms.12

  Non-scientific sources such as Encyclopedia Britannica, for instance, list the following “major

  groups of microorganism”: bacteria, archaea, fungi, algae, protozoa, and viruses.13 Lastly, even




  10
       Understanding Microbes in Sickness and in Health, U.S. DEP’T OF HEALTH & HUMAN SERVS., NAT’L INST. OF
  HEALTH 47 (Jan. 2006) (Attached hereto as Exhibit O).
  11
      What is a Microorganism? NAT’L PARK SERV., U.S. DEP’T OF INTERIOR, 2 (April 2014),
  https://www.nps.gov/common/uploads/teachers/lessonplans/What%20is%20a%20Microorganism%20Activity%20
  Guide2.pdf (listing viruses as one of the five categories of microorganisms).
  12
     See, e.g., Wendy Keenleyside, MICROBIOLOGY: CANADIAN EDITION, § 1.3 (June 23, 2019) (“Viruses are acellular
  microorganisms.”); Kathryn Nixdorff, et al., Critical Aspects of Biotechnology in Relation to Proliferation, 150 NATO
  SCI. SERIES II: MATHEMATICS PHYSICS & CHEMISTRY, 33, 33 (2004) (“Viruses are microorganisms”).
  13
       See Types of Microorganisms, ENCYCLOPEDIA BRITANNICA (last visited May 6, 2020),
  https://www.britannica.com/science/microbiology/Types-of-microorganisms.

                                                     24
       FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 25 of 38
                                                                             CASE NO.: 9:20-cv-80677-UU


  the sources cited to by Plaintiff in its Complaint support the conclusion that SARS-CoV-2 is a

  microorganism.14

            As a result, the Microorganism Exclusion unambiguously excludes coverage for the

  Plaintiff’s Claim and Plaintiff’s Complaint should be dismissed.

            E.      COVERAGE IS BARRED BY THE POLLUTION EXCLUSIONS
             Not only is Plaintiff’s Claim barred by the plain language of the exclusion preluding

  coverage for organic pathogens, and Microorganism Exclusion, but the Policy also contains two

  enforceable exclusions barring coverage for contaminants and contamination. First, the Policy

  contains the Seepage and/or Pollution and/or Contamination Exclusion, which provides:

            SEEPAGE AND/OR POLLUTION AND/OR CONTAMINATION EXCLUSION
            USA & CANADA
            Notwithstanding any provisions to the contrary within the Policy of which this
            Endorsement forms part (or within any other Endorsement which forms part of this
            Policy, this Policy does not insure:
            (a) any loss, damage, cost or expense, or
            (b) any increase in insured loss, damage, cost or expense, or
            (c) any loss, damage, cost, expense, fine or penalty, which is incurred, sustained or
                imposed by order, direction, instructions or request of, or by agreement with,
                any court, government agency or any public, civil or military authority, or threat
                thereof, (and whether or not as a result of public or private litigation.)
            which arises from any kind of seepage or any kind of pollution and/or
            contamination, or threat thereof, whether or not caused by or resulting from a Peril
            Insured, or from steps or measures taken in connection with the avoidance,
            prevention, abatement, mitigation, remediation, clean-up or removal of such
            seepage or pollution and/or contamination or threat thereof.

  14
     See Doc. 1 ¶ 15, n. 3 (citing Roujian Lu et al., Genomic characterization and epidemiology of 2019 novel
  coronavirus: implications for virus origins and receptor binding, 395 THE LANCET 565, 565 (Feb. 22, 2020),
  https://www.cdc.gov/coronavirus/2019-ncov/downloads/genomic-characterization-of-2019-nCoV-Lancet-1-29-
  2020.pdf (referring to SARS-CoV-2 as an “unidentified microbial agent)); Id. at ¶ 23, n. 16 (citing Modes of
  transmission of virus causing COVID-19: implications for IPC precaution recommendations), WORLD HEALTH ORG.
  (Mar. 29, 2020), https://www.who.int/news-room/commentaries/detail/modes-of-transmission-of-virus-causing-
  covid-19-implications-for-ipc-precaution-recommendations (referring to airborne transmission of COVID-19 through
  the presence of “microbes within droplet nuclei”)).

                                                     25
       FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 26 of 38
                                                                               CASE NO.: 9:20-cv-80677-UU


                                                       * * *
            The term ‘any kind of seepage or any kind of pollution and/or contamination’ as
            used in this Endorsement includes (but not limited to):
            (a) seepage of, or pollution and/or contamination by, anything, including but not
                limited to, any material designated as ‘hazardous material’ by the United States
                Environmental Protection Agency or as ‘hazardous material’ by the United
                States Department of Transportation, or defined as a ‘toxic substance’ by the
                Canadian Environmental Protection Act for the purposes of Part II of that Act,
                or any substance designated or defined as toxic, dangerous, hazardous or
                deleterious to persons or the environment under any Federal, State, Provincial,
                Municipal or other law, ordinance or regulation; and
            (b) the presence, existence, or release of anything which endangers or threatens to
                endanger the health, safety or welfare of persons or the environment.

  (Policy, Exhibit A, Form NMA2340).15 The Policy also contains the following exclusion, which

  states:

            2.      We will not pay for loss or damage caused by or resulting from any of the
                    following:
                                                    * * *
                    l.     Discharge, dispersal, seepage, migration, release or escape of
                           “pollutants” unless the discharge, dispersal, seepage, migration,
                           release or escape is itself caused by any of the “specified causes of
                           loss.” But if the discharge, dispersal, seepage, migration, release or
                           escape of “pollutants” results in a “specified cause of loss”, we will
                           pay for the loss or damage caused by that “specified cause of loss.”
  (Policy, Exhibit A, Form CP 10 30 10 12, at p. 4 of 10). The term “pollutant” is defined, in part,

  as “any solid, liquid gaseous or thermal irritant or contaminant, including smoke, vapor, soot,

  fumes, acids, alkalis, chemicals and waste.” (Policy, Exhibit A, Form CP 00 30 04 02, at p. 9 of

  11). Under the plain language of either of these exclusions (collectively, the “Pollution

  Exclusions”), and Florida law, coverage for the Claim is excluded.




  15
    Notably, the “pollutant/contamination” exclusion applies “[n]otwithstanding any provision to the contrary” and it
  does not replace or supersede any similar provisions.

                                                     26
       FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 27 of 38
                                                                       CASE NO.: 9:20-cv-80677-UU


         The Florida Supreme Court has recognized that pollution exclusions extend beyond merely

  “environmental or industrial pollution.” Deni Assocs. of Fla., Inc. v. State Farm Fire & Cas. Ins.

  Co., 711 So. 2d 1135, 1138 (Fla. 1998) (holding that a claim arising from an ammonia spill fell

  within a pollution exclusion). Instead, the plain language of pollution exclusions should be

  enforced as written and Florida courts should not “place limitations upon the plain language of a

  policy exclusion simply because [they] may think it should have been written that way.” Id. at

  1139. This includes the term “contaminant,” which the Florida Supreme Court held to be

  unambiguous. See id.

         SARS-CoV-2 undoubtedly qualifies as “contamination.” The Southern District of Florida

  has recognized that “living organisms,” “microbial populations,” “microbial contaminants,” and

  “indoor allergens” fit the ordinary definition of a “contaminant.” Nova Cas. Co. v. Waserstein, 424

  F. Supp. 2d 1325, 1334 (S.D. Fla. 2006). In Nova, this Court reasoned that these substances

  “infected the plaintiffs’ bodies or made them impure by contact, thereby fitting the ordinary

  meaning of a ‘contaminant,’ and having an effect commonly known as ‘contamination.’” Id.

  Relatedly, this Court has enforced a pollution exclusion to exclude coverage for a claim arising

  from “viral contaminants” and “harmful microbe[s]” found in an insured’s swimming pool, from

  which a guest alleged that he contracted the Coxsackie virus. See First Specialty Ins. Corp. v. GRS

  Mgmt. Assocs., Inc., No. 08-81356-CIV, 2009 WL 2524613, at *4-5 (S.D. Fla. Aug. 17, 2009);

  see also James River Ins. Co. v. Epic Hotel, LLC, No. 11-CV-24292-UU, 2013 WL 12085984, at

  *4 (S.D. Fla. Jan. 9, 2013) (applying pollution exclusion to bar coverage for claims arising from

  Legionnaire bacteria). Other courts have reached analogous conclusions. See, e.g., U.S. Fire Ins.

  Co. v. City of Warren, 87 F. App’x 485, 487, 490 (6th Cir. 2003) (applying a pollution exclusion


                                                  27
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 28 of 38
                                                                             CASE NO.: 9:20-cv-80677-UU


  to sewage water that was alleged to contain “pathogens, carcinogens, and disease carrying

  organisms including but not limited to HIV viruses, e. coli bacteria, hepatitis (all strains), and other

  bacteria”); Certain Underwriters at Lloyd’s London v. B3, Inc., 262 P.3d 397, 400-401 (Okla. Ct.

  App. 2011) (holding a pollution exclusion applied to claim stemming from contaminated water

  alleged to contain, among other things, “bacteria (including E. Coli) [and] viruses”).

            The Policy’s definitions of “contamination” and “pollutant” unambiguously encompass

  SARS-CoV-2 and the disease it causes. Just as this Court reasoned in Nova, SARS-CoV-2 is a

  virus that infects peoples’ bodies, thereby fitting the ordinary meaning of “contaminant.” Nova

  Cas. Co. 424 F. Supp. 2d at 1334. Similarly, under pollution exclusions like the Policy’s “pollution

  exclusion,” claims stemming from viruses are precluded from coverage, as demonstrated by this

  Court’s decision in First Specialty Ins. Corp. See 2009 WL 2524613, at *4-5. SARS-CoV-2 has

  been “designated or defined” as “dangerous” by both Federal and State ordinances or regulations.

  Indeed, the U.S. Department of Health and Human Services has determined that the “SARS

  coronavirus” (SARS-CoV), to which SARS-CoV-2 is related,16 is a “biological agent . . . and

  toxin” with “the potential to pose a severe threat to public health and safety.” 42 C.F.R. § 73.3(a)

  & (b) (2017). Moreover, in the subject executive orders issued by Governor DeSantis, the

  Governor stated that he is “responsible for meeting the dangers presented to this state and its

  people by [COVID-19].” (Exhibit F (emphasis added); see also Exhibit I). Thus, COVID-19 has




  16
      See COVID-19, MERS & SARS, NAT’L INST. OF ALLERGY & INFECTIOUS DISEASES (April 6, 2020),
  https://www.niaid.nih.gov/diseases-conditions/covid-19; Alping Wu, et al, Genome Composition & Divergence of the
  Novel Coronavirus (2019-nCov) Originating in China, Commentary, 27 Cell Host & Microbe 325, 326 (Mar. 11,
  2020) (“[T]he 2019-nCov is in the same Betacoronavirus clade as MERS-CoV, SARS-like bat CoV, and SARS-
  CoV.”).


                                                     28
       FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 29 of 38
                                                                         CASE NO.: 9:20-cv-80677-UU


  been defined as dangerous to human health by both the federal government and government of

  Florida.

          Having established that SARS-CoV-2 would qualify as a pollutant and/or contaminant

  under the Policy and Florida law, the Pollution Exclusions clearly apply, given that they exclude

  coverage for claims “arising from” or “resulting from” contamination. (Policy, Exhibit A, Form

  NMA2340). Causation phrases such as these are broadly construed in Florida. See Taurus

  Holdings, Inc. v. U.S. Fid. & Guar. Co., 913 So. 2d 528, 532 (Fla. 2005) (holding that causation

  phrase “arising out of” is broader than “caused by” as used in an exclusion). Moreover, Plaintiff

  asserts that its Claim was “a result of the [subject government orders] intended to mitigate the

  COVID-19 pandemic.” (Doc. 1, ¶ 80). Accordingly, the Claim as alleged arose from or resulted

  from COVID-19 and is excluded from coverage under the Policy.

          F.      PLAINTIFFS’ COMPLAINT FAILS TO STATE A CLAIM FOR CLASS
                  RELIEF

          Plaintiff’s Complaint fails to state a claim for class relief for two reasons. First, Plaintiff is

  not a member of the proposed class, as the Policy does contain an exclusion for pandemics (or

  epidemics), or anything else caused by microorganisms. Second, it is clear on the face of Plaintiff’s

  Complaint that it does not satisfy Rule 23(b)’s predominance inquiry. Because Plaintiff’s

  Complaint is facially deficient, the Court should consider the legal insufficiencies of its class

  allegations at this time.

                  1.      This Court Can and Should Consider the Legal Insufficiencies of
                          Plaintiff’s Class Allegations

          “[W]hen the allegations in a complaint, however true, could not raise a claim of entitlement

  to relief, this basic deficiency should . . . be exposed at the point of minimum expenditure of time


                                                  29
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 30 of 38
                                                                                    CASE NO.: 9:20-cv-80677-UU


  and money by the parties and the court.” Bell Atl. v. Twombly, 550 U.S. 544, 558 (2007) (internal

  quotation marks omitted). This is especially true for claims for class relief. Cf. Pilgrim v. Universal

  Health Card, LLC, 660 F.3d 943, 945 (6th Cir. 2011) (affirming the district court’s judgment

  striking class allegations and dismissing a lawsuit prior to discovery, where the issues involved “a

  largely legal determination” and “no proffered or potential factual development offer[ed] any hope

  of altering that conclusion.”); accord Fed. R. Civ. P. 23(c)(1)(A) (a district court must “ [a]t an

  early practicable time after a person sues or is sued as a class representative . . . determine by order

  whether to certify the action as a class action”); Kamm v. California City Dev. Co., 509 F.2d 205,

  213 (9th Cir. 1975); DeBord v. Texas CES, Inc., No. MO:17-CV-215, 2018 WL 1858234, at *3

  (W.D. Tex. Apr. 3, 2018).

            Class actions are “an exception to the usual rule that litigation is conducted by and on

  behalf of the individual named parties only.” Califano v. Yamasaki, 442 U.S. 682, 700-01 (1979).

  To justify departing from that rule, “a class representative must be part of the class and ‘possess

  the same interest and suffer the same injury’ as the class members.” Wal-Mart Stores, Inc. v.

  Dukes, 564 U.S. 338, 348-49 (2011) (quoting E. Tex. Motor Freight Sys., Inc. v. Rodriguez, 431

  U.S. 395, 403 (1977)); see also Alonso as Next Friend of I.A. v. Sch. Bd. of Collier Cty., Fla., 2018

  WL 5304813, at *5 (M.D. Fla. Aug. 8, 2018). This requirement—referred to as “typicality”— is

  one of the four requirements that must be fulfilled to demonstrate that class representatives are

  appropriate.17 See Fed. R. Civ. Pro. 23(a).




  17
     The other three requirements are: numerosity, commonality, and adequate representation. See Fed. R. Civ. Pro.
  23(a). While Underwriters contest that Plaintiff satisfies any of these requirements, the failure to satisfy the typicality
  requirement, as demonstrated below, is evident from the allegations in the Complaint and must be addressed at this
  stage of the proceedings, rather than during class certification.

                                                     30
       FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 31 of 38
                                                                                CASE NO.: 9:20-cv-80677-UU


            Underwriters are aware that some courts may be hesitant to rule on the adequacy of class

  representation at the motion to dismiss junction. However, Plaintiff falls blatantly outside of the

  scope of the class it claims to represent and, as such, fails to satisfy Federal Rule of Civil Procedure

  23(a). Even if Plaintiff did fall within the class it purports to represent, it does not satisfy Rule

  23(b)(3)’s predominance inquiry. The Eleventh Circuit has held that under certain circumstances,

  a court may rule on the propriety of class certification from the face of the complaint. See Jackson

  v. Motel 6 Multipurpose, Inc., 130 F.3d 999, 1006 (11th Cir. 1997). Furthermore, this Court has

  recognized that class allegations can be properly addressed by motions to dismiss. Saunders v.

  BellSouth Advert. & Pub. Corp., No. 98-1885-CIV, 1998 WL 1051961, at *1 n. 2 (S.D. Fla. Nov.

  10, 1998) (granting motion to dismiss class action because “it seems clear to the Court based on

  the Complaint that the Plaintiffs’ claims do not satisfy the commonality or typicality requirements

  of Rule 23(a)”). This is one of those circumstances, as Plaintiff’s class allegations are facially

  deficient. Accordingly, this Court may properly dismiss Plaintiff’s class allegations.

                    2.      Plaintiff is Not a Part of the Class It Purports to Represent, Failing to
                            Satisfy the Typicality Requirement of Rule 23(a)

            In the Complaint, Plaintiff defines the nationwide class it purports to represent as:

            All entities who have entered into standard all-risk commercial property insurance
            policies with Lloyd’s, where such policies provide for business income loss and
            extra expense coverage and do not exclude coverage for pandemics, and who have
            suffered losses due to measures put in place by civil authorities to stop the spread
            of COVID-19.

  (Doc. 1 ¶ 53 (emphasis added)).18 While Underwriters contest that the Policy provides business

  income loss and extra expense coverage for the Claim, it is indisputable that the Policy has



  18
   Plaintiff also defines a Florida Sub-Class, under the same definition but limited to insured property in Florida, to
  which Plaintiff does not belong for the same reasons set forth in this Section.

                                                     31
       FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 32 of 38
                                                                          CASE NO.: 9:20-cv-80677-UU


  individual endorsements, making it non-standard, and excludes coverage for pandemics caused by

  microorganisms, including viruses.

            To argue that the Policy provides “standard” coverage, Plaintiff claims the Policy has

  “standard forms that are used by Lloyd’s for all insureds having applicable coverage.” (Id. ¶ 30).

  From there, the Complaint references CP 00 30 and CP 10 30 forms. (Id. ¶¶ 32–36). In so doing,

  Plaintiff ignores numerous changes made to the Policy through the use of non-standard forms,

  such as Form GSC-GN-001, which contains three pages of changes to the “standard” wording.

  (Policy, Exhibit A, Form GSC-GN-001). Among those changes is the Seepage and/or Pollution

  and/or Contamination Exclusion. (Id.). The Microorganism Exclusion and the Policy’s exclusion

  precluding coverage for organic pathogens, including viruses, are also not “standard.” (Policy,

  Exhibit A, LMA 5018; Policy, Exhibit A, Form GSC-CP-007). All told, Plaintiff’s Policy is not

  “standard,” and as such, Plaintiff is not part of its own proposed class.

            As noted above, the Policy contains exclusions that apply to viruses such as SARS-CoV-

  2. Even if the Court were to disagree that these exclusions applied here, they surely apply to some

  pandemics. Plaintiff’s class definition is broadly defined to include entities with policies that do

  not exclude coverage for “pandemics,” meaning that Plaintiff, by virtue of these exclusions in the

  Policy, does not meet the parameters of its class definition.

            COVID-19 is, of course, not the first or only pandemic.19 “Pandemic” is defined as “an

  outbreak of a disease that occurs over a wide geographic area and affects an exceptionally high




  19
     See, e.g., Michael S. Rosenwald, History’s deadliest pandemics, from ancient Rome to modern America,
  WASHINGTON POST, (April 7, 2020), https://www.washingtonpost.com/graphics/2020/local/retropolis/coronavirus-
  deadliest-pandemics/.

                                                     32
       FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 33 of 38
                                                                            CASE NO.: 9:20-cv-80677-UU


  proportion of the population.”20 Pandemics are, by no means, limited to viral diseases. The

  Bubonic plague, for example, is a bacterial disease, caused by the “Yersinia pestis” bacteria, that

  is described as a pandemic.21 Cholera, the world’s “longest running pandemic” is another bacterial

  disease, caused by eating or drinking food or water contaminated with the “Vibrio cholerae”

  bacteria.”22 First and foremost, the plain language of the Policy unquestionably excludes coverage

  for damages caused by both viral and bacterial pandemics. The Pollution Exclusions preclude

  coverage for damages caused by contamination, which undoubtedly includes bacterial pandemics.

  See Epic Hotel, LLC, 2013 WL 12085984, at *4 (S.D. Fla. Jan. 9, 2013) (applying pollution

  exclusion to bar coverage for claims arising from Legionnaire bacteria). Likewise, the Policy’s

  Microorganism Exclusion explicitly excludes coverage for all claims arising from or relating to

  “microorganisms.” (Policy, Exhibit A, Form LMA 5018).

            The Policy includes exclusions that preclude coverage for pandemics. Therefore, based on

  the allegations of the Complaint and the plain language of the Policy on which the action is based,

  Plaintiff is not a member of the class it defined. As a result, this Court need not wait until the class

  certification stage to determine that the class allegations in Plaintiff’s Complaint are deficient.

                    3.      Plaintiff Cannot Satisfy Rule 23(b)(3) as a Matter of Law




  20
           Pandemic,   MERRIAM-WEBSTER         (last  accessed    May       8,    2020),    https://www.merriam-
  webster.com/dictionary/pandemic.
  21
             Plague,  CENTER      FOR      DISEASE      CONTROL      (last     visited    May        8,   2020),
  https://www.cdc.gov/plague/faq/index.html#what; see Black Death, ENCYCLOPEDIA BRITANNICA (April 15, 2020),
  https://www.britannica.com/event/Black-Death (“Black Death, pandemic that ravaged Europe between 1347 and 1351
  . . . .”).
  22
         See Cholera, WORLD HEALTH ORG. (last visited May 8, 2020), https://www.who.int/health-
  topics/cholera#tab=tab_1; Cholera: The Forgotten Pandemic, WORLD HEALTH ORG. (October 22, 2018),
  https://www.who.int/cholera/the-forgotten-pandemic/en/.

                                                     33
       FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 34 of 38
                                                                       CASE NO.: 9:20-cv-80677-UU


           Rule 23(b)(3) allows for class certification where the requirements of Rule 23(a) have been

  satisfied and “the court finds that the questions of law or fact common to the members of the class

  predominate over any questions affecting only individual members, and that a class action is

  superior to other available methods for the fair and efficient adjudication of the controversy.”

  Hammett v. Am. Bankers Ins. Co., 203 F.R.D. 690, 698 (S.D. Fla. 2001) (quoting Fed. R. Civ. P.

  23(b)(3)). The predominance inquiry tests “whether proposed classes are sufficiently cohesive to

  warrant adjudication by representation.” Id. (quoting Amchem Prod., Inc. v. Windsor, 521 U.S.

  591, 623 (1997)). To determine whether common issues predominate, the Court must “examine

  the cause of action asserted in the complaint.” Rutstein v. Avis Rent-A-Car Sys., Inc., 211 F.3d

  1228, 1234 (11th Cir. 2000) (internal citations and quotations omitted). “The predominance

  inquiry focuses on ‘the legal or factual questions that qualify each class member’s case as a genuine

  controversy,’ and is ‘far more demanding’ than Rule 23(a)’s commonality requirement.” Jackson

  v. Motel 6 Multipurpose, Inc., 130 F.3d 999, 1005 (11th Cir. 1997) (quoting Amchem Prod., Inc.,

  521 U.S. at 623-24); see also Powers v. Gov’t Employees Ins. Co., 192 F.R.D. 313, 318 (S.D. Fla.

  1998).

           Plaintiff asserts causes of action, on behalf of itself and others “similarly situated,” for

  breach of the Policy and seeks a declaratory judgment that their alleged losses are covered under

  the Policy. This will necessarily require the Court to adjudicate these claims under the laws of

  several states. “Variations in the law applicable to multistate class actions may implicate both

  predominance and manageability concerns.” James D. Hinson Elec. Contracting Co. v. AT & T

  Servs., Inc., No. 3:13-cv-29-J-32JRK, 2014 WL 1118015, at *4 (M.D. Fla. Mar. 20, 2014). In a

  federal diversity action, a federal court must apply the choice-of-law rules of the forum state. See


                                                  34
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 35 of 38
                                                                                  CASE NO.: 9:20-cv-80677-UU


  LaFarge Corp. v. Travelers Indem. Co., 118 F.3d 1511, 1515 (11th Cir.1997). As this is a contract

  interpretation dispute, Florida’s choice-of-law rule applies. See id. Florida courts “have long

  adhered to the rule of lex loxi contractus.” State Farm Mut. Auto. Ins. Co. v. Roach, 945 So. 2d

  1160, 1163 (Fla. 2006). Thus, under Florida law, “[i]t is well established . . . that matters bearing

  on execution, validity, interpretation and obligations of contracts are determined by the law of the

  place where the contract is made.” Hammett v. Am. Bankers Ins. Co., 203 F.R.D. 690, 700 (S.D.

  Fla. 2001). The determination of where a contract is made “is fact intensive” and “requires a

  determination of where the last act necessary to complete the contact [w]as done.” Prime Ins.

  Syndicate, Inc. v. B.J. Handley Trucking, Inc., 363 F.3d 1089, 1092-93 (11th Cir. 2004) (quoting

  Pastor v. Union Cent. Life Ins. Co., 184 F. Supp.2d 1301, 1305 (S.D. Fla. 2002).

             Therefore, to determine the law governing each policy, this Court will have to perform a

  fact-intensive analysis for every policy issued to every putative class member to determine where

  the last act necessary to complete the contract was done. That inquiry will be individualized. From

  there, each proposed class member will be subject to different state, county, and local orders related

  to COVID-19. Even within the same city block, those orders will apply differently to businesses

  of different types, i.e. essential versus non-essential business. Once these infinite variations are

  applied, the Court will then have the unenviable task of wading through all the variations in state

  law to make 50 Erie guesses, not counting U.S. territories, where Underwriters subscribed to

  risks.23


  23
     Even under Plaintiff’s proposed Florida Sub-Class, the Court will need to make these fact-intensive determinations
  and apply the law of numerous different states. This is because the Plaintiff’s Sub-Class is limited to “entities who
  have entered into . . . insurance policies with Lloyd’s to insure property in Florida,” as opposed to policies that have
  been “made” in Florida. (Doc. 1, ¶ 53). Thus, this Sub-Class could include policies made in many different states,
  issued to non-Floridian policyholders, that insure Florida property. These policies likely would not apply Florida law
  and the predominance issues remain.

                                                     35
       FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 36 of 38
                                                                       CASE NO.: 9:20-cv-80677-UU


         This Court’s decision in Hammett v. Am. Bankers Ins. Co., 203 F.R.D. 690 (S.D. Fla. 2001)

  is instructive on this point. In Hammett, the plaintiffs sought to bring a class action suit against

  credit insurers and asserted a claim for breach of contract. Id. at 700. This Court found that the

  plaintiffs failed to establish predominance, in part, because “[c]onsidering adjudication of

  Plaintiff’s breach of contract claim will require consideration of the laws of many states.” Id. at

  701. Similarly, here, Plaintiff’s breach of contract claims will require consideration of the law of

  many states. In other words, common questions of law and fact among class members do not

  predominate, and thus, Plaintiff’s Complaint does not satisfy Rule 23(b)’s predominance inquiry.

         G.      COUNTS II, IV, AND VI FAIL TO ALLEGE UNDERWRITERS HAVE
                 BREACHED THE POLICY
         Plaintiff has not stated valid claims for breach of contract. To sufficiently plead a claim for

  breach of contract under Florida law, a plaintiff “must assert the existence of a contract, a breach

  of such contract, and damages resulting from such breach.” Cruz v. Underwriters at Lloyd's

  London, No. 8:14-CV-1539-T-33TBM, 2014 WL 3809179, at *2 (M.D. Fla. Aug. 1, 2014). While

  Plaintiff’s 111-paragraph Complaint sets forth an expansive background facts section, it fails to

  allege specific facts supporting its claims of breach in Counts II, IV, and VI.

         Plaintiff alleges that “[b]y denying coverage” Underwriters have “breached their coverage

  obligations under the Policies” and conclusory alleges that its alleged losses trigger the Policy’s

  business income, civil authority, and extra expense coverages. (Doc. 1 ¶ 80, 95, 110). However,

  Plaintiff fails to include necessary factual information to support these claims. These allegations

  are wholly conclusory and must, therefore, be dismissed. See Whitney Nat. Bank v. SDC

  Communities, Inc., No. 809CV01788EAKTBM, 2010 WL 1270264, at *3 (M.D. Fla. Apr. 1, 2010)

  (dismissing claims for breach of contract because plaintiff failed to allege sufficient factual

                                                  36
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 37 of 38
                                                                       CASE NO.: 9:20-cv-80677-UU


  information to support its claims); Davidson v. Georgia, 622 F.2d 895, 897 (11th Cir. 1980)

  (“When the allegations contained in a complaint are wholly conclusory ... and fail to set forth facts

  which, if proved, would warrant the relief sought, it is proper to dismiss for failure to state a

  claim.”); see also Timber Pines Plaza, 2016 WL 8943313, at *2 (“To be clear, it is not sufficient

  under Iqbal to merely plead that the Defendant breached the Policy by failing to pay the benefits

  owed under the Policy.”).

         Moreover, even if Plaintiff’s allegations are considered true, Underwriters have not

  breached the Policy because there is no coverage for Plaintiff’s Claim. Accordingly, Plaintiff has

  failed to sufficiently plead that that coverage is provided by the Policy, as the express language of

  the Policy expressly contradicts Plaintiff’s allegations that its losses are covered under the Policy.

  See Cruz, 2014 WL 3809179, at *4 (finding that plaintiff failed to sufficiently plead that its loss

  was covered under a policy, since the express language of an exclusion contradicted plaintiff’s

  allegations that its claim was covered).

         Accordingly Counts II, IV and VI for breach of contract must be dismissed.

                                          IV.      CONCLUSION

         Plaintiff has failed to satisfy its burden to plead facts that would give rise to a covered claim

  or demonstrate that a case or controversy exists. Additionally, Plaintiff cannot allege facts that

  sufficiently demonstrate it has suffered a direct physical loss of or damage to its Property. Even if

  Plaintiff could allege a covered cause of loss, its claims are unambiguously excluded under the

  Policy. Because Plaintiff cannot plead a covered cause of loss under the Policy, it cannot assert its

  breach of contract actions. Finally, it is apparent on the face of Plaintiff’s Complaint that it cannot

  meet the requirements for class certification.


                                                  37
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 9:20-cv-80677-UU Document 20 Entered on FLSD Docket 06/29/2020 Page 38 of 38
                                                                       CASE NO.: 9:20-cv-80677-UU


           Thus, for the foregoing reasons, Underwriters respectfully request the Court dismiss

  Plaintiff’s Complaint.


                                   CERTIFICATE OF SERVICE

           I HEREBY CERITFY that the foregoing has been filed this 29th day of June, 2020, using

  the Court’s CM/ECF filing system and served via email to: Michael Joseph Sacks, Esq. 7210

  Wisteria Avenue, Parkland, Florida 33076, msacks@bellsouth.net, Paul Jeffrey Geller, Esq.,

  Robbins Geller Rudman & Dowd, LLP, 120 East Palmetto Road, Suite 500, Boca Raton, Florida

  33432, pgeller@rgrdlaw.com, Christopher A. Seeger, Esq. and Stephen A. Weiss, Esq. Seeger

  Weiss,     LLP,    55    Challenger    Road,     6th   Floor,    Ridgefield,    Park,    NJ     07660,

  cseeger@seegerweiss.com, James E. Cecchi, Esq., Lindsey H. Taylor, Esq., Carella, Byrne,

  Cecchi, Olstein, Brody & Agnello, P.C., 5 Becker Farm Road, Roseland, NY 07068-1739,

  jcecchi@carellabyrne.com, ltaylor@carellabyrne.com, Samuel H. Rudman, Esq. and Stuard

  Andrew Davidson, Esq. Robbins Geller Rudman & Dowd, LLP, 58 S Service Road, Suite 200,

  Melville, NY 11747, srudman@csgrr.com, sdavidson@rgrdlaw.com.


                                                 FIELDS HOWELL LLP
                                                 Attorneys for Defendants, Underwriters
                                                 9155 So. Dadeland Blvd.
                                                 Suite 1012
                                                 Miami, FL 33156
                                                 Tel: (786) 870-5600
                                                 Fax: (855) 802-5821

                                                 By:/s/ Armando P. Rubio
                                                   Armando P. Rubio, Esq.
                                                   Florida Bar No. 478539
                                                   arubio@fieldshowell.com
                                                   service@fieldshowell.com


                                                  38
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
